ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Applicants’ response, amendment, and Terminal Disclaimer of 12 February 2021 are entered.
	Claims 1-9, 13,1 4, 17, 19-22, 28-30, 33, 34, 36-40, 42-55, and 57-99 have been canceled. Claims 10-12, 15, 16, 18, 23-27, 31, 32, 35, 41, 56, and 100-111 are being examined on the merits.
	The objection to the drawings is withdrawn in light of the amendment filed 12 February 2021.
The objection to the specification is withdrawn in light of the amendment filed 12 February 2021.
	The rejection of claim 56 is withdrawn in light of the cancellation of said claim in the amendment below.
	The rejection of claims 1, 12, and 15 under 35 U.S.C. 101 is withdrawn in light of the amendment filed 12 February 2021.
	The rejection of claims 1 and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Seifert is withdrawn in light of the amendment filed 12 February 2021.

	The provisional rejection of claims 1, 10-12, 15, 16, 18, and 21-23 for nonstatutory double patenting over co-pending application 16/616,098 is withdrawn in light of the Terminal Disclaimer filed 12 February 2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with DAVID ST-MARTIN on 19 March 2021.

The application has been amended as follows: 
Claims 1-9 remain canceled as previously presented.
Claims 10-12 are allowed as previously presented.
Claims 13-14 remain canceled as previously presented.
15. (Currently amended) The conjugate of claim 23, wherein the peptide compound has at least 90% sequence identity to the compound chosen from compounds of 
Claim 16 is allowed as previously presented.
Claim 17 remains canceled as previously presented.
Claim 18 is allowed as previously presented.
Claims 19-22 remain canceled as previously presented.
23. (Currently amended) A conjugate compound having the formula A-(B)n
wherein
	n is 1, 2, 3, or 4;
	A is a peptide compound, wherein said peptide compound is optionally protected by a protecting group; and 
	B is a
	wherein the peptide compound is a  and if chosen from formulas (V) through (XIII) has at least 80% sequence identity to those compounds:

		X1X2X3X4X5GVX6AKAGVX7NX8FKSESY  (I)  (SEQ ID NO: 1)
		(X9)[[n]]mGVX10AKAGVX11NX12FKSESY  (II)  (SEQ ID NO: 2)
13LRRX14APRWDX15PLRDPALRX16X17L  (III)  (SEQ ID NO: 3)
YKX18LRR(X19) [[n]]mPLRDPALRX20X21L  (IV)  (SEQ ID NO: 4)
IKLSGGVQAKAGVINMDKSESM  (V)  (SEQ ID NO: 5)
IKLSGGVQAKAGVINMFKSESY  (VI)  (SEQ ID NO: 6)
IKLSGGVQAKAGVINMFKSESYK  (VII)  (SEQ ID NO: 7)
GVQAKAGVINMFKSESY  (VIII)  (SEQ ID NO: 8)	GVRAKAGVRNMFKSESY  (IX)  (SEQ ID NO: 9)
GVRAKAGVRN(Nle)FKSESY  (X)  (SEQ ID NO: 10)
YKSLRRKAPRWDAPLRDPALRQLL  (XI)  (SEQ ID NO: 11)
YKSLRRKAPRWDAYLRDPALRQLL  (XII)  (SEQ ID NO: 12)
YKSLRRKAPRWDAYLRDPALRPLL  (XIII)  (SEQ ID NO: 13)
	wherein
		X1, X2, X3, X4, X5, X6, X-7, X8, X9, X10, X11, X12, X13, X14, X15, X18 and X19 are independently chosen from any amino acid;
		X16, X17, X20 and X21 are independently chosen from Q, P, Y, I and L;
		[[n]]m is 0, 1, 2, 3, 4 or 5;
		when X9 is present more than once, each of said X9 is independently chosen from any amino acid;
		when X19 is present more than once, each of said X19 is independently chosen from any amino acid,
	wherein at least one protecting group and/or at least one labelling agent is optionally connected to said peptide compound at an N- and/or C-terminal end; and

24. (Currently amended) A conjugate compound having the formula A-(B)n
wherein
	n is 1, 2, 3, or 4;
	A is a peptide compound, wherein said peptide compound is optionally protected by a protecting group; and 
	B is a
	wherein the peptide compound is a  and if chosen from formulas (V) through (XIII) has at least 80% sequence identity to those compounds:

		X1X2X3X4X5GVX6AKAGVX7NX8FKSESY  (I)  (SEQ ID NO: 1)
		(X9) [[n]]mGVX10AKAGVX11NX12FKSESY  (II)  (SEQ ID NO: 2)
YKX13LRRX14APRWDX15PLRDPALRX16X17L  (III)  (SEQ ID NO: 3)
YKX18LRR(X19)-[[n]]mPLRDPALRX20X21L  (IV)  (SEQ ID NO: 4)
IKLSGGVQAKAGVINMDKSESM  (V)  (SEQ ID NO: 5)
IKLSGGVQAKAGVINMFKSESY  (VI)  (SEQ ID NO: 6)

GVQAKAGVINMFKSESY  (VIII)  (SEQ ID NO: 8)	GVRAKAGVRNMFKSESY  (IX)  (SEQ ID NO: 9)
GVRAKAGVRN(Nle)FKSESY  (X)  (SEQ ID NO: 10)
YKSLRRKAPRWDAPLRDPALRQLL  (XI)  (SEQ ID NO: 11)
YKSLRRKAPRWDAYLRDPALRQLL  (XII)  (SEQ ID NO: 12)
YKSLRRKAPRWDAYLRDPALRPLL  (XIII)  (SEQ ID NO: 13)
	wherein
		X1, X2, X3, X4, X5, X6, X-7, X8, X9, X10, X11, X12, X13, X14, X15, X18 and X19 are independently chosen from any amino acid;
		X16, X17, X20 and X21 are independently chosen from Q, P, Y, I and L;
		[[n]]m is 0, 1, 2, 3, 4 or 5;
		when X9 is present more than once, each of said X9 is independently chosen from any amino acid;
		when X19 is present more than once, each of said X19 is independently chosen from any amino acid,
	wherein at least one protecting group and/or at least one labelling agent is optionally connected to said peptide compound at an N- and/or C-terminal end; and
	wherein the at least one therapeutic agent is an anticancer agent.
	Claims 25-27 are allowed as previously presented.
	Claims 28-30 remain canceled as previously presented.
	Claims 31 and 32 are allowed as previously presented.
	Claims 33 and 34 remain canceled as previously presented.

	Claims 36-40 remain canceled as previously presented.
	Claim 41 is allowed as previously presented.
	Claims 42-55 remain canceled as previously presented.
	Cancel claim 56.
	Claims 57-99 remain canceled as previously presented.
	Cancel claim 100.
	Claims 101-104 are allowed as previously presented.
105. (Currently amended) The conjugate of claim 24 wherein the peptide compound has at least 90% sequence identity to the compound chosen from compounds of 
	Claims 106-109 are allowed as previously presented.
	In claim 110, insert --that comprises the peptide compound having SEQ ID NO: 15 wherein each lysine reside has a docetaxel molecule connected thereto-- at the end of the claim.
	Claim 111 is allowed as previously presented.
	
	The amendments are supported by claim 1 as originally filed.


Reasons for Allowance
Claims 10-12, 15, 16, 18, 23-27, 31-32, 35, 41, and 101-111 are allowed.
The following is an examiner’s statement of reasons for allowance: The claimed conjugates are free of the prior art. The closest art as cited previously (Seifert et al Microbiology 152:1029-1040) teaches a compound containing SEQ ID NO:5. The Seifert art does not teach anything regarding preparation of any of the claimed conjugates where an anticancer agent is coupled to the peptide, nor conjugates based on peptides of SEQ ID NOs: 1-4 or 8-13. The Seifert art does not suggest or otherwise indicate that the compound should be altered to include only the residues of SEQ ID NO: 5. The co-pending 16/610,098 application does teach conjugates, albeit with an anti-inflammatory agent instead of an anticancer agent. The ‘098 application has been fairly removed as art under the doctrine of nonstatutory double patenting via filing of a terminal disclaimer. No other art teaches or fairly suggest any of the other claimed sequences, nor their conjugation a therapeutic agent. 
A rejection of at least claim 23 is possible over co-pending application 17/720,787. However, the ‘787 application is the later-filed of the two co-pending applications, with an earliest effective filing date of 24 August 2018 as compared to the instant application’s earliest effective filing date of 24 November 2015. Per MPEP 1490 VI. D. 2. (a):
If a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)  with respect to the conflicting claims) compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent, thereby converting the "provisional" 

Accordingly, no rejection is made over the ‘787 application.
The claimed conjugates are novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658    

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658